Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows:
 In the claims:
	In claim 20, last line “…the diaphragm…” is ended with a “.” 
	
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a Micro-electro-mechanical system (MEMS) microphone for detecting sound waves and converting sound waves, has diaphragm which is movably placed on side of backplate and separated from backplate by gap. The independent claim 1, identifies a uniquely distinct feature of “…a diaphragm, movably disposed on the side of the the-backplate and separated from the backplate by a gap, wherein the diaphragm includes a plurality of implantation portions, and the implantation portions have different average concentrations; and a plurality of outer slots and inner slots formed in an annular area of the diaphragm and configured in concentric circles around a center of the diaphragm, wherein the outer and inner slots respectively have a c shaped structure and are oriented toward opposite directions, and the outer and inner slots are arranged in a staggered manner with respect to the center of the diaphragm.” 
The independent claim 20, identifies a uniquely distinct feature of “…removing a part of the sacrificial layer to form an opening, whereby the sensing layer forms the diaphragm across the opening, and the first implantation portion has a concentration of the first dopant different from the second implantation portion of the second dopant; wherein a plurality of outer slots and inner slots are formed in an annular area of the diaphragm and configured in concentric circles around a center of the diaphragm, and the outer and inner slots respectively have a c-shaped structure and are oriented toward opposite directions, wherein the outer and inner slots are arranged in a staggered manner with respect to the center of the diaphragm.” 
Park (US20170359648) teaches referring to Figures 1-2 and paragraph [0056] of Park, a MEMS microphone includes a substrate 110, a diaphragm 120, a first insulation layer 130, and a back plate 140. The diaphragm 120 may have a plurality of vent holes 122 through which the air gap AG communicates with the opening 132 of the first insulation layer 130.  However, Park fails to teach or suggest that ’the diaphragm includes a plurality of implantation portions, and the implantation portions have different average concentrations’, as recited in the amended claims 1| and 20 of the application. Moreover, Applicant submits that the vent holes 122 of Park are not C-shaped and different from the outer and inner slots of the present application. Thus, Park failed to teach or suggest that “a plurality of outer slots and inner slots are formed in an annular area of the diaphragm and configured in concentric circles around a center of the diaphragm, and the outer and inner slots respectively have a c-shaped structure and are oriented toward opposite directions, wherein the outer and inner slots are arranged in a staggered manner with respect to the center of the diaphragm,” as recited in the amended claims 1 and 20 of the application.

Suzuki (US20070058825) disclosed a capacitor microphone. As shown in Figs 11A and 11B of Suzuki, a plurality of through holes 22 are formed in the back plate 20. They allow sound waves from a sound source (not shown) to transmit through the back plate 20. Moreover, a center portion 14 of a diaphragm 11 has a two-layered structure including a conductive film 23 and a conductive film 110. The conductive film 110 functions as a reinforcement film, which increases the rigidity of the center portion 14 of the diaphragm 11 and is formed to entirely cover the center portion 14. A plurality of near-end portions 15 are formed in the diaphragm 11 by use of the conductive film 110, wherein they act as bridge structures for interconnecting the center portion 14 to the spacer 30. See the reproduced Figs 11A and 11B of Suzuki below.
	Frischmuth (US2018002167) teaches a Micromechanical structure. As disclosed in FIG. 5C and paragraph [0091] of Frischmuth, at least one of the elastic modulus, the stiffness and/or the mechanical hardness of the at least a section 106 of the functional region 104r may be less than the respective elastic modulus, stiffness and/or mechanical hardness of at least another section 108 of the functional region 104r adjacent to the at least a section 106 of the functional region 104r. See the reproduced FIG. 5C of Frischmuth below. However, Frischmuth also failed to teach or suggest’ a plurality of outer slots and inner slots are formed in an annular area of the diaphragm and configured in concentric circles around a center of the diaphragm, and the outer and inner slots respectively have a c-shaped structure and are oriented toward opposite directions, wherein the outer and inner slots are arranged in a staggered manner with respect to the center of the diaphragm, as recited in the amended claims 1 and 20 of the application. The prior arts fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651